Wickhem, J.
The order is not appealable. There has heretofore been some doubt as to the appealability of an order vacating a default or opening a judgment on cognovit. In several of the cases cited by the plaintiff an appeal was taken from an order opening a default, and consideration was given to the merits of the order, there having been no question raised as to its appealability. Sawicki v. Wulff, 169 Wis. 377, 172 N. W. 722; Wessling v. Hieb, 180 Wis. 160, 192 N. W. 458; O’Brien v. Rice, 186 Wis. 523, 203 N. W. 332; Velte v. Zeh, 188 Wis! 401, 206 N. W. 197. The question of the appealability of such orders must be taken as settled, however, by the recent cases of Hanson v. Custer, 203 Wis. 55, 233 N. W. 642, and Kelm v. Kelm, 204 Wis. 301, 235 N. W. 787. The matter is thoroughly discussed in the Kelm Case, and this renders unnecessary an extended treatment of the question here.
By the Court. — Appeal dismissed.